Citation Nr: 0510723	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals  
(Board) from a March 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the Muskogee, Oklahoma 
Regional Office (RO).  In January 2004, this matter was 
remanded to the RO for the scheduling of a hearing before a 
member of the Board at the RO, and such a hearing was 
conducted by the undersigned in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record shows that the veteran was in receipt 
of improved pension benefits.  By a letter dated in October 
2001, the RO notified the veteran that his pension benefits 
were retroactively terminated, effective January 1, 2000, on 
the basis that she failed to submit an updated Improved 
Pension Eligibility Verification Report (EVR).  Thereafter, 
the veteran requested a waiver of recovery of the 
indebtedness charged, and the matter was thereby referred to 
the Committee for further action.

By decision in March 2002, the Committee denied the veteran's 
claim for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $9,955.  The Committee 
indicated that the veteran had an original debt of $6,115 
that was too old for waiver consideration; however, he also 
had a more recent debt of $5,173.  Another Committee decision 
was issued in July 2002, wherein waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$5,235 was denied.  Thereafter, a November 2002 Statement of 
the Case (SOC) denied waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,173.

The Board notes that argument, to include during the April 
2004 hearing, has been made with respect to whether the debt 
at issue was properly created.  Specifically, the veteran and 
his spouse testified that, essentially, an EVR was indeed 
provided in 2000 but for whatever reason was not received in 
the claims folder.  The issue of whether the overpayment was 
properly created is a matter for which adjudication must be 
accomplished.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98.  

The Board also concludes that further development of the 
evidence regarding the creation of the overpayment is in 
order.  It is not apparent from the record the exact amount 
of the overpayment herein at issue, or how the RO arrived at 
that amount.  The determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of that overpayment.  The RO should conduct an audit which 
would reveal precisely the period of the overpayment created 
in October 2001, what income was considered in calculating 
the veteran's countable income in order to derive the amount 
of the veteran's VA benefits, and what benefit amounts were 
due and paid to the veteran.

Moreover, the Board notes that the Committee found no fraud, 
misrepresentation, or bad faith on the part of the veteran, 
but denied the veteran's claim on the basis that recovery 
would not be against equity and good conscience.  Review of 
the claims file shows that the SOC provided to the veteran 
did not contain a discussion of how each of the elements of 
the equity and good conscience standard affected the RO's 
decision.  According to 38 C.F.R. § 19.29, a SOC must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SOC 
is inadequate, as the RO failed to discuss how each element 
of the equity and good conscience standard affected its 
determination.

Finally, the record shows that the veteran most recently 
submitted a financial status report in April 2004.  It would 
be useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2004.

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO/Committee via 
the AMC for the following actions:


1.  The RO/Committee or AMC should 
prepare an audit of the veteran's pension 
account, setting forth the period of the 
overpayment at issue (i.e. for the 
overpayment  created in or about October 
2001), the amounts due and paid to the 
veteran, the amounts of income considered 
in determining pension entitlement, and 
the medical expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran. 

2.  The RO or AMC should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

3.  The RO or AMC should formally 
adjudicate the inextricably intertwined 
issue of whether the overpayment in 
question was properly created in light of 
the assertion noted above.

4.  Thereafter, the claim should be 
reviewed by the Committee.  If the claim 
continues to be denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for the 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned, to include 38 
U.S.C.A. § 5302 (West 2002) and 38 C.F.R. 
§§ 1.963, 1.965 (2004), and a discussion 
of how each of the elements in these laws 
and regulations affected the RO's 
determination.  The veteran should be 
given the opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



